CASE 0:17-cv-03058-SRN-HB Doc. 215-2 Filed 10/12/20 Page 1 of 14




             EXHIBIT 2
      CASE 0:17-cv-03058-SRN-HB Doc. 215-2 Filed 10/12/20 Page 2 of 14




STATE OF MINNESOTA                                 DISTRICT COURT


COUNTY OF RAMSEY                                 SECOND JUDICIAL DISTRICT



Catherine Marie Schaefer,
                   Petitioner,

        vs.                                                         ORDER


Brock William Fredin,
                                                     Ct. File No.: 62-HG-CV-18-527

                   Respondent.



      This matter comes before the Court on Catherine Schaefer’s petition for a

harassment restraining order for up to fifty years pursuant to Minnesota Statutes

section 609.748. Petitioner was represented by Peter Mayer of Dorsey and Whitney.

Respondent, Brock Fredin, appeared pro se except as otherwise noted.

                                  Findings of Fact

1. On November 17, 2016, this Court entered an Order Granting Harassment

   Restraining Order After Hearing. The 2016 Order found “Petitioner made it

   clear to Respondent in 2014, and several times thereafter, that she did not want

   any contact.” See Order of November 17, 2016 filed in 62-HR-CV-16-411. The

   Order goes on to find “Respondent proceeded to contact Petitioner, as set forth

   in exhibit P2, knowing that she did not want any contact with him.” Id. The

   Order concludes that “the contact, as set forth in exhibit P2, was repeated,
         CASE 0:17-cv-03058-SRN-HB Doc. 215-2 Filed 10/12/20 Page 3 of 14




    unwanted, and had the effect of having a substantial adverse effect on

    Petitioner’s security and privacy.” Id. 1

2. The 2016 Order prohibited Respondent from harassing Petitioner and from

    “direct or indirect contact with Petitioner.” Id. The Order was effective for two

    years, expiring November 17, 2018. Id.

3. On April 3, 2017, Petitioner filed an Affidavit and Order to Show Cause for

    Contempt. See 62-HR-CV-16-411. The affidavit alleges that, beginning the day

    after the 2016 Order was issued, Respondent engaged in a continuing course of

    action violating it.

4. On May 22, 2018, after a contested hearing, this Court found “Respondent has

    engaged in a course of conduct relevant to the [2016 HRO] that began the day

    after the HRO was issued and has continued to the present.” Order of May 22,

    2018 at ¶4.

5. Examples of Respondent’s harassing conduct are set forth in subparagraphs a-h

    of paragraph 4 of the May 22, 2018 Order. That conduct included Respondent

    contacting the St. Paul Police Department alleging Petitioner harassed and

    stalked him; authoring and posting a website labeled dorseyhq.com; filing a

    formal complaint against Petitioner with Pennsylvania State University’s Title

    IX officer; posting multiple items on Facebook relating to Petitioner; emailing

    the head of the department of Petitioner’s graduate program at Penn State



1
 The 2016 Order sets forth in detail the unwanted contact set forth in exhibit P2, Order at ¶2-7. Paragraph 2 of
the Order sums it up stating, “Exhibit P2 … sets out a two and one half year history of repeated and unwanted
contacts, internet, and social media posts by Respondent.”
      CASE 0:17-cv-03058-SRN-HB Doc. 215-2 Filed 10/12/20 Page 4 of 14




   accusing Petitioner of stalking, criminal defamation, posting revenge porn, and

   being a sexual predator; posting or maintaining a web site labeled

   catherineschaefer.net; posting a profile of Petitioner on the website

   shesahomewrecker.com; and posting a website labeled Karmenmcquitty.net.

6. The May 22, 2018 Order found all of Respondent’s acts were done after the

   2016 HRO was issued, were harassing in violation of the 2016 HRO, were in

   violation of the no contact requirements of that same Order, and were in

   contempt of court. May 22, 2018 Order at ¶ 9, 10, 11.

7. On July 6, 2018, Respondent filed a notice of appeal from the May 22, 2018,

   Order. On September 5, 2018, the Court of Appeals dismissed. A18-1231.

8. On October 8, 2018, after a contested hearing, this Court found Respondent in

   further contempt. 62-HR-CV-16-411. The contempt order arose out of

   Respondent’s conduct in filing a Petition for a Temporary Restraining Order and

   Motion for Injunction Hearing in St. Croix County Wisconsin. See Order of

   October 8, 2018 at ¶15. Respondent filed the petition on May 18, 2018. The

   October 8, 2018 Order found Respondent’s petition and accompanying materials

   were intentionally false and misleading and were designed to thwart the very

   purpose of the 2016 HRO. Order of October 8, 2018 at 9-12. In addition, this

   Court found Respondent’s action in filing the St. Croix County petition enjoyed

   no constitutional protection because it amounted to sham and retaliatory

   litigation.
        CASE 0:17-cv-03058-SRN-HB Doc. 215-2 Filed 10/12/20 Page 5 of 14




9. On November 17, 2018, the two year term of the 2016 HRO expired and case file

    62-HR-CV-16-411 was closed.

10. On June 27, 2018, Petitioner filed a petition seeking a harassment restraining

    order for up to fifty years. See Petition dated June 27, 2018 in 62-HR-CV-18-

    527, see also Minn. Stat. §609.748 subd. 5(b)(3).2 On September 25, 2018,

    Respondent filed a 33 page motion to dismiss the petition accompanied by an

    affidavit of Respondent with supporting exhibits totaling some 435 pages.

11. On November 15, 2018, and November 20, 2018, the Court heard testimony and

    argument relating to the HRO petition. Petitioner offered the Court’s prior

    Orders in 62-HR-CV-16-411 establishing that beginning the day after the 2016

    HRO was issued and continuing through at least May 22, 2018, Respondent

    engaged in an extensive course of conduct in violation of the prohibitions of the

    2016 HRO against harassment of Petitioner and direct or indirect contact with

    Petitioner. Respondent offered no credible evidence contradicting the findings of

    the orders. The Court readopts the factual findings of the 2016 HRO, the Order

    of May 22, 2018, and the Order of October 8, 2018, all filed in 62-HR-CV-16-411.




2
 On July 9, 2018, Respondent filed a notice to remove the undersigned from serving on the case. On July 19, 2018,
this Court entered an Order denying the notice to remove as untimely. On July 30, 2018, Respondent filed a
document with the Court of Appeals styled a writ of prohibition/mandamus. The notice lists seven different
district court case numbers, including this matter, 62-HR-CV-18-527. On October 10, 2018 the Court of Appeals
dismissed the appeal. A18-1627 (Minn. App. October 10, 2018).
      CASE 0:17-cv-03058-SRN-HB Doc. 215-2 Filed 10/12/20 Page 6 of 14




12. Petitioner and Respondent also offered testimony and evidence relating to

   jurisdiction or venue. The Court finds that prior to June 27, 2018, Petitioner

   moved out of Ramsey County and the State of Minnesota. Petitioner was not a

   resident of Ramsey County when she filed the HRO petition currently at issue.

13. The Court also finds, based on Petitioner’s testimony, that on at least two

   occasions after the 2016 HRO was issued and while Ms. Schaefer was physically

   located in Ramsey County, Minnesota, she viewed material Respondent posted

   or arranged to be posted on the internet in violation of the 2016 HRO and that,

   at the time Petitioner viewed it, she was harassed by that material in violation

   of Minnesota Statutes section 609.748 subdivision 1(a)(1).

14. Exhibit B is a police report Respondent filed with the St. Paul Police

   Department the day after the 2016 HRO was issued. The report lists

   Respondent’s address as 1180 Grand Avenue in St. Paul. Respondent testified

   that he did not reside at the Grand Avenue address at the time the police report

   was made. Respondent testified he made the police report at the main offices of

   the St. Paul Police located at 367 Grove Street in St. Paul. Respondent testified

   that, while meeting with the St. Paul Police Officer who took the report, he

   never provided his address. Respondent testified that he believes St. Paul Police

   had his address from prior encounters and that the Grand Avenue address must

   have filled in on the report on its own. Respondent offered no
        CASE 0:17-cv-03058-SRN-HB Doc. 215-2 Filed 10/12/20 Page 7 of 14




coherent or credible testimony as to where he currently resides.

15. The Court finds Respondent’s testimony on the simple matter of where he

    resided was extraordinarily evasive, dissembling, contradictory, rude,

    disrespectful to the litigants and the Court, and at times intentional untruthful.

    The Court concludes, based on exhibit B alone, that Respondent lived at the

    Grand Avenue address in St. Paul at the time he made the police report reflected

    in exhibit B. In addition, the Court accepts Respondent’s testimony that he made

    the police report reflected in the police report while he was physically located in

    St. Paul.

16. There is no credible evidence allowing the Court to conclude where Respondent

    resided on June 27, 2018, when the petition at issue in this case was filed.


                                                     Conclusions

        Minnesota Statutes section 609.748 subdivision 1(a)(1) defines harassment

as including “repeated incidents of intrusive or unwanted acts, words, or gestures

that have a substantial adverse effect or are intended to have a substantial adverse

effect on the safety, security, or privacy of another.” If the Court finds harassment

has occurred, subdivision 5(a) authorizes a court to issue a restraining order

directing Respondent “to cease or avoid the harassment of another person;” and “to

have no contact with another person.” Minn. Stat. §609.748 subd. 5(a).3 The



3
  Minnesota Statutes section 609.748 subdivision 5(b) provides that the Court may issue the restraining order only
if (1) a petition has been filed; (2) a peace officer has served respondent or respondent has been serve by
publication. The Court finds these procedural requirements have been met.
         CASE 0:17-cv-03058-SRN-HB Doc. 215-2 Filed 10/12/20 Page 8 of 14




duration of a restraining order is typically limited to “a fixed period of not more

than two years.” See Minn. Stat. §609.748 subd. 5(b)(3). However, if the court finds

“that petitioner has had two or more previous restraining orders in effect against

the same respondent or the respondent has violated a prior or existing restraining

order on two or more occasions, relief granted by the restraining order may be for a

period of up to 50 years.” Id.

                                                          I

         An existing HRO may not be extended. See Roer v. Dunham, 682 N.W.2d

179, 181 (Minn. App. 2004). Thus in order to obtain a subsequent HRO, that HRO

must be based on “recent events, not on the event on which the initial order was

based.” Roer, 682 N.W.2d at 181; Krebs v. Faus, 2010 WL 3119420 (Minn. App.

2010). A subsequent HRO may be based on events occurring after the initial HRO

was issued, but during the term of the initial HRO. See Krebs, 2010 WL 3119420

(“simply because appellant engaged in prohibited conduct during the period covered

by the prior HRO, the district court was not precluded from using that conduct to

support the issuance of the new HRO.”). 4 Thus, in order to issue the HRO

Petitioner seeks, the Court must find repeated instances of harassment occurring

after the 2016 HRO was issued.




4
 This Court need not determine whether a subsequent HRO may be issued based upon conduct that predates the
initial HRO but did not serve as the basis for the initial HRO. That is because the conduct referenced in the petition
at issue in this case begins the day after the 2016 HRO was issued. None of it predated the 2016 HRO.
      CASE 0:17-cv-03058-SRN-HB Doc. 215-2 Filed 10/12/20 Page 9 of 14




      The Court finds Petitioner has proven such repeated instances. In its Order

of May 22, 2018 issued in 62-HR-CV-16-411, the Court found Respondent had

engaged in a course of conduct involving repeated instances of harassment starting

the day after the 2016 HRO was issued (November 17, 2016) and continuing to

through the date of the Order (May 22, 2018). In addition, the Court’s Order dated

October 8, 2018, found Respondent again engaged in harassment on May 18, 2018,

when Respondent filed harassing, sham, and retaliatory litigation against

Petitioner in St. Croix County, Wisconsin.

      With respect to these findings, the Court held hearings on the petition at

issue in this case on November 15, and November 20, 2018. At these hearings,

Petitioner offered and the Court received the Court’s Orders of May 22, 2018 and

October 8, 2018 as proof of the harassment the Court found violated the 2016 HRO.

The Court also allowed Respondent opportunity to contest the findings of those

orders and to present any other evidence relevant to those findings.

      The Court did so, notwithstanding that the doctrine of collateral estoppel

applies to bar Respondent from relitigating those issues. Collateral estoppel applies

when four elements are established:

      1. The issue was identical to one in prior litigation;

      2. There was a final judgment on the merits;

      3. The estopped party was a party or in privity with a party to the prior

         adjudication; and
      CASE 0:17-cv-03058-SRN-HB Doc. 215-2 Filed 10/12/20 Page 10 of 14




      4. The estopped party was given a full and fair opportunity to be hear on the

          adjudicated issue.

See Nesmoe-Thomson v. Lindemann, 2019 WL 273123 (Minn. App. Jan. 22, 2019)

quoting Willems v. Comm’r Pub. Safety, 333 N.W.2d 619, 621 (Minn. 1983).

      The issues in this case, whether Respondent repeatedly harassed Petitioner

in violation of Minnesota Statutes section 609.748 subd. 1(a)(1), are identical to

those addressed in the May 22 and October 8 Orders. Both Orders represented

final judgments on the merits. The parties in this action and the prior actions are

identical. Respondent has a full and fair opportunity to be heard on the adjudicated

issues, with both the May 22 and October 8 Orders being issued only after full

evidentiary hearings at which Respondent had ample incentive to litigate the

harassment issues without significant procedural limitations. The Court therefore

finds Respondent is collaterally estopped from contesting the detailed findings of

the May 22 and October 8 Orders that Respondent repeatedly harassed Petitioner

as that term is defined in Minnesota Statutes section 609.748 subd. 1(a)(1).

      Petitioner seeks a restraining order for a period of up to fifty years.   To

grant such an order, Petitioner must prove “that petitioner has had two or more

previous restraining orders in effect against the same respondent or the respondent

has violated a prior or existing restraining order on two or more occasions, relief

granted by the restraining order may be for a period of up to 50 years.” See Minn.

Stat. §609.748 subd. 5(b)(3). In her request, Petitioner does not allege that she has

had two or more previous restraining orders against Respondent. Rather, she
        CASE 0:17-cv-03058-SRN-HB Doc. 215-2 Filed 10/12/20 Page 11 of 14




alleges that Respondent has violated the 2016 HRO on two or more occasions. The

Court finds Petitioner has so proven.

        First, the Court finds that the 2016 HRO existed and was valid from

November 17, 2016 through November 17, 2018. During that time, as the Court

found and detailed in its May 22 and October 8 Orders, Respondent repeatedly and

continuously violated the 2016 HRO. Thus, Petitioner proven Respondent violated

a prior or existing restraining order on two or more occasions.

                                                        II

        Respondent has also challenged this Court’s jurisdiction to enter the

restraining order Petitioner requests. Minnesota Statutes section 609.748

subdivision 2 states in relevant part that “An application for relief under this

section may be filed in the county of residence of either party or in the county in

which the alleged harassment occurred.” Applying the section, the Court finds that

at the time Petitioner filed this action, neither Petitioner nor Respondent was a

resident of Ramsey County.5 Thus, if jurisdiction exists it must be because the

harassment alleged in the petition “occurred” in Ramsey County.


        The parties have cited the Court to no cases determining whether

harassment “occurred” in a particular county as set out in section 609.748

subdivision 2 and the Court could find none. Nonetheless, the Court finds

at least some of the harassment alleged in the petition occurred in

Ramsey County. First, the

5
 The Court notes that the language of section 609.748 subd. 2 cannot be read to establish jurisdiction in the
county of residence of either party at the time the harassment occurred. Cf. Roer v. Dunham, 682 N.W.2d at 181
(Minn. App. 2004)(noting in interpreting HRO statute that “this court cannot add language that is not present in
the statute or supply what the legislature purposely omits or inadvertently overlooks.”
       CASE 0:17-cv-03058-SRN-HB Doc. 215-2 Filed 10/12/20 Page 12 of 14




harassment alleged in the petition involves both harassment that occurred in

violation of the 2016 HRO as well as harassment that served as the basis for the

2016 HRO. This is true because a fifty year HRO requires a court to find (1)

harassment as defined in Minnesota statutes section 609.748 subdivision 1(a)(1)(i.e.

repeated incidents that, per Roer, occurred after the 2016 HRO was issued); and (2)

violation of an existing or prior HRO on two or more occasions. Proof of the latter

depends upon proof of a valid prior or existing HRO. Of necessity, therefore, the

harassment alleged in the petition includes the harassment that gave rise to 2016

HRO. In this case, the Court finds that the harassment found by this Court in

granting the 2016 HRO, was set forth in exhibit P2 of the petition leading to the

2016 HRO. Exhibit P2 sets out harassment that “occurred” in Ramsey County.

Therefore the petition alleges harassment that occurred in Ramsey County.

       Alternatively, the Court finds credible Petitioner’s testimony that on at least

 two occasions after the 2016 HRO was issued and while Petitioner was physically

 located in Ramsey County, she viewed material Respondent posted or arranged to

 be posted on the internet in violation of the 2016 HRO and that at the time she was

 harassed by that material in violation of the 2016 HRO. The Court finds that

 testimony establishes harassment by Respondent that “occurred” in Ramsey

 County. Cf. Slater v. McDaniel, 2006 WL 9529 (Minn. App. 2006)(phone call or

 email harassment may be prosecuted where call or email was sent or received).
      CASE 0:17-cv-03058-SRN-HB Doc. 215-2 Filed 10/12/20 Page 13 of 14




      Finally, the Court finds, that on the day after the 2016 HRO was issued,

Respondent, while located in St. Paul, Ramsey County, contacted and made a report

to the police that this Court found in its May 22, 2018 Order was harassing in

violation of the 2016 HRO. Respondent argues that the paperwork police generated

is insufficient to establish his Grand Avenue residence at the time he engaged in

the harassing conduct. Whatever merit there is to that argument, the Court found

in its May 22, 2018 Order that the conduct in making the report was, itself,

harassing. The Court finds that harassing conduct occurred, by Respondent’s own

admission, at the St. Paul Police headquarters on Grove Street. The conduct

occurred in St. Paul, Ramsey County and is sufficient under section 609.748

subdivision 2 to qualify as harassment that occurred in Ramsey County.


                                       Order


   1. The Court has jurisdiction pursuant to Minnesota Statutes section 609.748

      subdivision 2 because the petition alleges harassment that occurred in

      Ramsey County.

   2. The Petitioner for a Harassment Restraining Order is GRANTED.

   3. A Harassment Restraining Order for a period of fifty years shall be entered

      and served upon Respondent.
     CASE 0:17-cv-03058-SRN-HB Doc. 215-2 Filed 10/12/20 Page 14 of 14




IT IS SO ORDERED.
                                        BY THE COURT:




Dated: February 1, 2019
                                        Patrick C. Diamond
                                        Judge of District Court
